DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim(s) 1-7, 10-11, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Zammar (20200144443).
As to claims 1,14 and 15 El Zammar teaches A structure comprising: a substrate including a top surface (figure 2-13 item 13); and a photodetector positioned over the top surface of the substrate (items 510 51, and 1 and 2), the photodetector including a first portion of a semiconductor layer comprised of a semiconductor alloy (paragraph 62 GeSn), a p-type doped region in the first portion of the semiconductor layer (p region), and an n-type doped region in the first portion of the semiconductor layer (n  region) the first portion of the semiconductor layer having a first side and a second side opposite from the first side, and the semiconductor alloy having a composition that is laterally graded from the first side to the second side (it is stepped graded since it goes laterally from Ge to GeSn).
El Zammar does not teach the p-type doped region and the n-type doped region converging along a p-n junction however p-n diode were known. Further p-n diode were known to use the depletion zone to detect light as opposed to the intrinsic zone. Thus P-I-N where considered superior to P-N diode since there is larger I area in the P-I-N.
However a P-N diode would be less complex to produce since a mask over the intrinsic region would not be required.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide the device a P-N diode to simplify production and thus reducing costs.
b.	As to claim 7, El Zammar teaches a dielectric layer positioned between the first portion of the semiconductor layer and the substrate (item 12 paragraph 148).
c.	As claim 10, El Zammar modified would teach the p-n junction extends laterally in the first portion of the semiconductor layer from the first side of the first portion of the semiconductor layer to the second side of the first portion of the semiconductor layer.
d.	As to claim 11, El Zammar teaches an interconnect structure over the photodetector, the interconnect structure including a first via extending to the p-type doped region and a second via extending to the n-type doped region (figure 13 item 10 and 20).
Claim(s) 8-9, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Zammar in view of Tseng (GeSN waveguide Photodetectors fabricated by Rabid melt Growth Method).
El Zammar teaches a dielectric layer positioned between the first portion of the semiconductor layer and the substrate (item 12 paragraph 148).
El Zammar does not teach herein the semiconductor layer is directly coupled to a portion of the substrate providing a seed region via an opening in the dielectric.
Tseng teach forming a graded GeSn on insulator by Rapid melt Growth methods which is formed using a dielectric on a substrate providing a through hole to the substrate in the dielectric and growing up through the through hole forming a seed region (see figure 2a Ge to GeSn growth process).
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form the Ge/GeSn/Ge be the Rapid melt process of figure 2a of Tseng by forming a graded GeSn on insulator by Rapid melt Growth methods which is formed using a dielectric on a substrate providing a through hole to the substrate in the dielectric and growing up through the through hole forming a seed region (see figure 2a Ge to GeSn growth process).
One would have been so motivated to use conventional method to provide a cost benefit. 
As to claims 12 -13, and 19-20 the final device of  El Zammar in view of Tseng would provid wherein the semiconductor alloy is a germanium-tin alloy, and the germanium-tin alloy has a tin content that increases in a direction from the first side of the first portion of the semiconductor layer to the second side of the first portion of the semiconductor layer or wherein the semiconductor alloy is a germanium-tin alloy, and the germanium-tin alloy has a tin content that is lower at the first side of the first portion of the substrate than at the second side of the first portion of the substrate (it grades and there is some arbitrary portion that meet the limitation.    Sing it goes from Ge->Ge1-xSnx at a desired x then -> Ge thus some portion of the graded Ge1-xSnx in the middle meets the limitation). 



Allowable Subject Matter
Claims 2-6, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach and or suggest a serpentine structure in combination with the other elements of claim 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896